DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/24/2020, 9/16/2020 and 3/30/2021 have been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(u)(1) because “[w]here only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” Corrections should also be applied to the specification (paragraph [0010]).  
Claim Status
Claims 1-17 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 12 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited set of substituents, does not reasonably provide enablement for any substituent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The compound recited in claim 1 has groups CRa and CRb wherein Ra and Rb are each selected from chemical groups that may be further substituted. However, as the substituents are not defined anywhere in the application, they are unbound and include groups that may render the claimed invention impossible and/or inoperable. These groups include high molecular weight polymeric groups that may render the compound unprocessable and/or overpower the intended electronic properties, heavy metal-containing groups that interfere with or take away the intended electronic properties, and highly reactive groups that render the compound too unstable to synthesize or handle. Applicant has not provided enablement for the claimed invention when the substituents are selected from these groups. It is to be noted that the art of organic electroluminescence is relatively new and a specialized post-doctoral knowledge of chemistry is required to even make an educated guess as to the effects of a structural change on the electronic properties. Without a proper guidance, one of ordinary skill in the art is not expected to be able to make and use the claimed invention for any substituents.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, 12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 has a number of issues. First, the compound of formula 1 has substituents that are not defined or described with sufficient clarity in the application. (Claims 2-8, 10, 12 and 14-17 depend on claim 1 but fail to remedy the deficiency and they are therefore indefinite as well.) Second, it is unclear as to what is meant when Ra or Rb is said to be “an independent group or a group connected to an adjacent ring, for providing a substituted or unsubstituted aliphatic monocyclic or polycyclic ring…” Third, the notation of formula 3 appears to imply that the bonding of the anthracene group to the compound of formula 1 is limited to the outer rings only whereas, as evidenced in claims 9, 11 and 13, said bonding can occur at the central ring as well. Perhaps, the notation should be amended to

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
       .
Lastly, the use of “at least one of a, b or c” such as in “at least one of Ar1, Ar2, or Ar3” is ambiguous and should be corrected to “at least one of a, b and c.” Other issues include the following. Claim 5 depends on claim 1 and recites that Ar1, Ar2 and Ar3 are identical, which is impossible because claim 1 dictates that at least one of Ar1-3 is the group of formula 2 and at least one of Ar1-3 is the group of formula 3, and formula 2 is not identical to formula 3. Claims 14-16 each recite “one of compounds according to claim 1” but claim 1 recites a singular compound. Claims 14-16 are therefore inconsistent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-8, 10, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,470,454 B2 to Kim et al.
Regarding claim 1, Kim et al. discloses an OLED comprising the following diazine compound 

    PNG
    media_image2.png
    183
    260
    media_image2.png
    Greyscale

which is exemplified by such species as

    PNG
    media_image3.png
    363
    493
    media_image3.png
    Greyscale

(col. 15). This compound is representative of the claimed compound wherein X2,3 = N, L1 = single bond, Ar1 = formula 3, L2,3 = phenylene, Ar2,3 = formula 2, with X4 = N. Claim 1 is therefore anticipated. So are claims 2, 4, 7-8 and 10. The features of claims 14-15 and 17 are disclosed in columns 62 and 90.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,470,454 B2 to Kim et al. in view of CN 106946859 A (= US 10,882,850 B2) to Zhaochao Zhang et al.
Regarding claim 16, the display panel of claim 15 is disclosed by Kim et al. as explained above. Kim et al. fails to teach a capping layer. On the other hand, Zhaochao Zhang et al. discloses an OLED comprising a capping layer (CPL) on the outer side of a cathode that is transparent to visible light. The CPL has a low visible light absorption and a high refractive index in the visible region. Zhaochao Zhang et al. teaches that the CPL is used as a light extraction layer that increases the light output (harvested from the transparent cathode side, see figure 1) by reducing internal reflection. It improves the light-emitting efficiency as well as the service life of the OLED device (col. 1 -3). The CPL comprises the following compound:

    PNG
    media_image4.png
    179
    165
    media_image4.png
    Greyscale
,
which is substantially similar to the compound disclosed by Kim et al. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the OLED device disclosed by Kim et al. by adding a CPL on the outer side of a transparent cathode, wherein said CPL comprises the diazine compound and has a high transparency and a high refractive index in the visible region, so as to maximize the working efficiency of the device. 

Claims 1-4 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109180567 A (= US 2020/0095224 A1) to Lei Zhang et al.
Regarding claim 1, Lei Zhang et al. discloses an OLED comprising a cathode and an anode sandwiching a plurality of organic material layers, including a light emitting layer, a hole transport layer and an electron transport layer (fig. 2), wherein at least one of the organic material layers comprise the following compound:

    PNG
    media_image5.png
    237
    458
    media_image5.png
    Greyscale
,
which can be in any of the following forms (p. 3)

    PNG
    media_image6.png
    497
    302
    media_image6.png
    Greyscale

wherein z can be 1, R3 can be anthryl [0036], p and q can be 0 or a divalent group, n and m can be 1, and Ar1 and Ar2 can be 

    PNG
    media_image7.png
    89
    167
    media_image7.png
    Greyscale
 or 
    PNG
    media_image8.png
    136
    174
    media_image8.png
    Greyscale

[0037]. Typical species include the following

    PNG
    media_image9.png
    313
    312
    media_image9.png
    Greyscale
   
    PNG
    media_image10.png
    273
    671
    media_image10.png
    Greyscale

It is clear that compound CP1 differs from the claimed compound in that it has a biphenyl instead of an anthryl. Nevertheless, as the biphenyl is identified with R3, which can be anthryl, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify compound CP1 by replacing the biphenyl group with an anthryl group without expecting any difficulty or criticality. Claim 1 is therefore unpatentable for being obvious. So are claims 10 and 11 (e.g., CP040). The features of claims 2-4 and 7-8 are disclosed as explained. Similarly, claims 9 and 12-13 are obvious because, in view of the prior art teachings regarding R3, Ar1 and Ar2, it would have been obvious to a person having ordinary skill in the art to modify compounds CP44 and CP45 to obtain

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 and 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,
respectively, and expect the same result. The features of claims 14-17 are disclosed at page 15 and paragraph [0095]. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762